DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words, it contains reference numerals, and it contains legal phraseology (comprising).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: inconsistent language. 
Reference numeral 30 is described as both a “second needle element assembly” and “second needle elements.” Since reference numeral 30 points to the shank 31 
Reference numeral 50 is described as both the “flat needle” and “first flat needle elements.” Since reference numeral 50 points to a single flat needle in the drawings, reference numeral 50 is understood to be a “flat needle” and examiner suggests amending the specification as such.
Reference numeral 11 is described as both the “guide” and the “thread end receiver assembly.”
Reference numeral 80 is described as a “thread end receiver element,” an “assembly,” “retraining elements,” and an “entraining unit.”
Appropriate corrections are required.
Claim Objections
Claims 1-20 are objected to because of the following informalities: they contain reference numerals, inconsistent and unclear claim language, and typographical errors. 
Examiner suggests amending claims 1-20 to delete all reference numerals from the claims.
Regarding claim 1, it is understood that the invention is directed to a suturing handling device comprising a first needle element (50) and a second needle assembly (30). Therefore, examiner suggests amending claim 1 to recite “A suture material handling device for a thread , the device comprising a suturing head having a first pivoted and/or folded relative to one a first needle elementand a thread entraining operation of a first thread end of the jaw sections that is closed and/or in which the jaw sections have been moved toward one another , further comprising a assembly associated with the configured to be actuated separately from the first needle elementand a thread entraining operation for a second thread end assembly having an entraining section configured to perform a pivoting and/or curved motion that entrains the second thread end 
In light of the suggestions above, it is also suggested:
Claim 2 be amended to recite “wherein the assembly has a curve shank an end side for releasably inserting the second thread end .”
Claim 3 be amended to recite “wherein the assembly has a shank assembly 
Claim 5 be amended to recite “to one of the jaw sections 
Claim 6 be amended to recite “wherein a sliding section a second needle elementassociated with the needle assembly in a sliding manner is associated 
Claim 7 be amended to recite “after the double piercingconfigured to be released from the entraining section claim 16 be canceled in light of this amendment.
Claim 8 has been amended to positively require the suture material handling device of claim 1, wherein it is understood the needle assembly is the same element as the thread entraining elements. Therefore, it is also suggested claim 8 be amended to recite “A system for producing a suture knot in a flat suture carrier being made of a biological material, having a suture material handling devicefurther comprises thread guide elements needle assembly has a deflecting elements s on the first flat side can be releasably held in the first and second jaw sections such that the connecting thread section 
In light of the suggestions above, it is also suggested:
Claim 10 be amended to recite “wherein a thread end receiver elementis designed such that the second free end is associated with 
Claim 11 be amended to recite “the thread has a firm abutment section needle assembly.”
Claim 12 be amended to recite “an abutment for interaction with the first needle element 
New claim 17 be canceled since the limitation is already required in claim 1, from which claim 7 indirectly depends.
New claim 18 be amended to recite “wherein the thread guide elements and the needle assembly having the deflecting element
Examiner suggests carefully reading each claim and making any additional amendments applicant deems necessary to clarify the claimed invention. Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heneveld (US Pub. No. 2014/0296880).
Heneveld discloses a suture material handling device for a thread made in particular from a surgical suture material (for example, see Figures 1a-1c and paragraph 51) comprising a suturing head having a first (30) and a second (40) jaw section, which are designed to be capable of being moved relative to one another, in particular pivoted and/or folded (40 pivots; for example, see paragraph 51 and Figures 1a-1b), and first needle elements (needle assembly 60), which are associated with the jaw sections or by the movement (for example, see Figure 2b), and which are designed for performing a first piercing as well as thread entraining operation of a first thread end of the thread in a relative position that is closed and/or in which the jaw sections have been moved toward one another or are designed to be movable by the movement of at least one of the jaw sections (for example, see Figures 3a-3c and paragraph 54), further comprising second needle elements (70; for example, see paragraph 57 disclosing the device may be composed of two or more tubular needles 70), which are associated with the suturing head, in particular with the jaw sections, and which can be actuated separately from the first needle elements (for example, see paragraph 57 describing sequential deployment) and which are provided adjacent to the first needle elements (near or close too; see also for example Figure 7b) and which are designed to perform a second piercing as well as thread entraining operation for the second thread end, which is opposite the first thread end, of the thread in the relative position of the jaw sections that is closed or in which the jaw sections have been moved toward one another, respectively, (since they are the same as the first needles they are capable of 
With further respect to claims 8-12 and 17-20, Heneveld discloses a system for producing a suture knot in a flat suture carrier having a first and an opposite second flat side and preferably being present so as to be made of a biological material, having a suture material handling device, in particular according to claim 1 (see above for details), as well as a thread (71), wherein the handling device has a first jaw section (30) and a second jaw section (40), which are designed to be movable relative thereto, in particular pivoted and/or folded 40 pivots; for example, see paragraph 51 and Figures 1a-1b), as well as thread guide elements having at least one needle (70s) as well as thread entraining elements (opening in 70s) for moving the thread to and through the first and the second flat side, wherein the thread guide elements as well as the thread entraining elements having the deflecting elements (curved shank of needles 70) are designed such that a first free end of the thread for forming a first piercing can be brought through the suture carrier from the first to the second flat side (by moving a needle therethrough), a second free end of the thread for forming a second piercing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        July 12, 2021